NO








NO. 12-04-00088-CV
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
THOMAS C.
PALMER &
MARJORIE T. PALMER,                               '     APPEAL FROM THE 
APPELLANTS
 
V.                                                                         '     COUNTY COURT AT LAW NO. 2 OF
 
JOSEPH GLEN
WILKINS &
KATHY WILKINS,                                            '     SMITH COUNTY, TEXAS
APPELLEES


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
Appellants have filed a motion to dismiss this appeal, and all other
parties to the appeal have been given notice of the filing of this motion.  The motion represents that the parties have
reached an agreement that disposes of all issues presented for appeal and asks
that the appeal be dismissed with prejudice. 
Because Appellants have met the requirements of Tex. R. App. P. 42.1(a)(2), the motion
is granted, and the appeal is dismissed with prejudice.    
Opinion delivered
April 30, 2004.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
                                                                              
 
 
 
 
 
                                                                     (PUBLISH)